Citation Nr: 1339569	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  05-07 518	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder for purposes of accrued benefits. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Lori N. Chism, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from April 1942 to September 1943.  He died in June 1984; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2003 and September 2003 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the appellant's claims for Dependency and Indemnity Compensation (DIC) and accrued benefits.

In a September 2010 decision, the Board reopened the claim of service connection for a psychiatric disorder underlying the appellant's claim for accrued benefits and denied the claim for entitlement to accrued benefits on its merits.  The Board also reopened the appellant's claim for service connection for the cause of the Veteran's death and remanded the claim for further development and adjudication.  The claimant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, VA General Counsel and the appellant's attorney filed a joint motion to vacate the September 2010 Board decision insofar as it denied the appellant's claim for accrued benefits.  By an order dated in March 2011, the Court granted the joint motion, vacated the portion of the Board's September 2010 decision denying the accrued benefits claim, and remanded that matter to the Board for re-adjudication.  The basis for the motion included VA's failure to provide sufficient reasons and bases for its denial of the appellant's claim.  Specifically, the remand required that the Board provide a more thorough analysis of evidence relating to the presumption of soundness as it related to the claim for accrued benefits.  

As noted above, the Board remanded the claim for service connection for the cause of the Veteran's death in September 2010 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain an expert opinion from a VA cardiologist and then re-adjudicate the claim.  The AOJ obtained a VA opinion in August 2011, which was based on a review of the record, to include journal articles referenced by the appellant in the course of the appeal, and then provided the appellant with a supplemental statement of the case in August 2011, in which the AOJ again denied the claim for service connection for the cause of the Veteran's death.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board denied the appellant's claims again, via a November 2011 decision, which the claimant again appealed to the Court.  In May 2013, the Court issued a memorandum decision in which it set aside and remanded the Board's November 2011 decision for re-adjudication.  The basis for the decision was the Board's failure to provide adequate reasons and bases to explain the denial of the appellant's claims.

This case has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  The Veteran died in June 1984.

2.  The Veteran's death certificate lists the immediate cause of death as cardiac arrest, which was due to (or as a consequence of) ventricular arrhythmia.

3.  At the time of the Veteran's death, he was not service connected for any disability, but there was an application pending to reopen a previously denied claim of entitlement to service connection for acquired psychiatric disability.  (The claim of service connection had been previously denied by the Board in 1979.)

4.  The Veteran did not have a psychiatric disability at the time of his death that was related to his military service.

5.  On the date of his death, there were no periodic VA benefits due and unpaid to the Veteran.

6.  The Veteran's cardiac arrest and ventricular arrhythmia were not related to his military service.

7.  No disability attributable to the Veteran's military service substantially or materially contributed to his death.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability for accrued benefits purposes is not warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In the context of a claim for DIC benefits, the VCAA notice must include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53. (2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").

The Board notes that the appellant was apprised of VA's duties to both notify and assist in correspondence dated in September 2004 and January 2007.  Although the complete notice required by the VCAA was not provided until after the agency of original jurisdiction (AOJ) initially adjudicated the appellant's claims, "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does not find that the late notice under the VCAA requires remand prior to the present adjudication.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

Specifically regarding VA's duty to notify, the notifications to the appellant apprised her of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the AOJ's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The appellant was further apprised in the Board's decision dated in September 2010 that the Veteran was never service connected for any disability during his lifetime.  The VCAA notice dated in January 2007 also provided the appellant with an explanation of the evidence and information required to substantiate a DIC claim, including as based on the Veteran's previously denied claim of service connection for a psychiatric disorder.  Hupp, supra.

Regarding VA's duty to assist, the Board notes that the AOJ had already obtained all records that were considered in the file at the date of the Veteran's death for the purpose of adjudicating the accrued benefits claim-the Veteran's service treatment records and post-service medical records and all then-known records.  In that connection, the Board notes that, for accrued benefits purposes, only evidence contained, or constructively contained, in the claims file is for review.  Thus, it would be beyond the scope of relevant law and regulation for the Board to attempt to obtain a medical opinion concerning the accrued benefits claim on appeal.

In addition, regarding the claim for service connection for the cause of the Veteran's death, relevant post-service medical records have been obtained and associated with the claims file.  The appellant has additionally submitted the Veteran's death certificate and multiple journal articles in support of her claim.  VA has obtained a medical opinion from a VA physician concerning the appellant's contention that her husband's death was brought about by heat strokes he experienced in service.  To that end, when VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on consideration of the service treatment records and post-service private and VA medical records in the Veteran's claims file.  The opinion report shows consideration of all pertinent evidence of record, to include the Veteran's treatment records and the statements of the appellant as well as all of the journal articles submitted by the appellant in support of her claim, and provides a rationale for the opinion stated, relying on and citing to the records and other materials reviewed.  In addition, the appellant and her representative have both submitted written argument.  Neither the appellant nor her representative has alleged that there are any outstanding records probative of the DIC claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Entitlement to Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

By way of background, the Board notes that the Veteran was given a disability discharge in September 1943 for what was diagnosed at that time as "psychoneurosis, hysterical, moderate," that was determined to have existed prior to service.  Service connection for a psychiatric disorder was initially denied in a rating decision dated in August 1944 because an examination the preceding month had specifically found no psychoneurosis.

The Veteran submitted another claim of service connection for psychoneurosis in January 1976.  The claim was denied by the RO in a rating decision dated in May 1976.  The Veteran's appeal was denied by the Board in a decision dated in November 1976.  In a psychological note dated in December 1976, the testing clinical psychologist gave as his diagnostic impression that the Veteran had a counter-dependent and counter-phobic attitude, and had developed that attitude from the position of paranoid vigilance and sensitivity.  The examiner also noted in his diagnosis that the most likely meaning of the Veteran's test responses was that he was "fighting off depression."  Service connection was again denied by the Board in August 1979.  The Veteran's claim to reopen was filed in January 1981, this time characterized as a claim for service connection for a nervous condition.

In its December 2004 Statement of the Case in the instant claim, the Wichita, Kansas, RO addressed the denial of entitlement to accrued benefits.  (The Board had denied the claim of service connection in August 1984, apparently unaware that the Veteran had died.)  When, as here, a veteran died during the course of the appeal of a claim, his appeal on the merits becomes moot and must be dismissed for lack of jurisdiction.  See United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950) (holding that established practice in dealing with a case that has become moot while pending an appellate decision on the merits is to reverse or vacate the judgment below and remand with a direction to dismiss).

Because the Board did not dismiss the Veteran's appeal at the time of its August 1984 decision, it is apparent that the Board was unaware that the Veteran had died in late June 1984.  Because the Veteran's previously denied appeal had not been dismissed, in August 2006 the Board vacated the August 1984 Board decision.  That vacatur ensured that the August 1984 Board decision and the underlying RO decision would have no preclusive effect in the adjudication of any accrued-benefits claim derived from the Veteran's entitlements.  It also nullified the previous merits adjudication by the RO because that RO decision was subsumed in the Board's 1984 decision.  See Yoma v. Brown, 8 Vet. App. 298 (1995) (relying on Robinette v. Brown, 8 Vet. App. 69, 80 (1995)); see also Hudgins v. Brown, 8 Vet. App. 365, 368 (1995).

The appellant timely submitted her original claim in October 1984, several months following the June 1984 death of her husband.  Service connection for the cause of the Veteran's death was denied in a rating decision dated in August 1987.  Although the rating decision noted that the Veteran was not service connected for any disability at the time of his death, implying that there were no accrued benefits due at the time of his death, the decision did not specifically address the claim of entitlement to accrued benefits.  The appellant subsequently submitted another VA Form 21-534, received in May 2003, asking specifically for "widow's pension and A&A [aid and attendance]."  The RO denied that claim in September 2003, specifically denying entitlement to accrued benefits because VA did not owe the Veteran any money at the time of his death.  In a notice of disagreement received in February 2004, the appellant appealed the denial of entitlement to accrued benefits.  Although the May 2003 claim for benefits was not timely because it was not filed within one year of the Veteran's death, because the August 1987 decision responding to her timely October 1984 claim did not specifically deny entitlement to accrued benefits, the Board finds that the October 1984 claim for accrued benefits was still open and un-adjudicated at the time of the 2003 claim and subsequent RO decision.

At the same time that the Board vacated the August 1984 Board decision, it issued another decision that, inter alia, remanded the captioned issues.  On remand, in a May 2007 supplemental statement of the case, the RO determined that new and material evidence had not been received showing that a pre-existing mental condition was permanently aggravated by military service.  Noting that the Veteran was not service connected for any disability at the time of his death, and having found that new and material evidence had not been received to reopen the previously denied service connection claim that was pending and on appeal at the time of the Veteran's death, the RO denied entitlement to accrued benefits.

The appellant seeks to establish service connection for a psychiatric disability for purposes of accrued benefits.  Accrued benefits are benefits to which a Veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2001).  (The Board notes that a two-year limitation was deleted by the Veterans Benefits Act of 2003, but only with respect to deaths occurring on or after the December 16, 2003, the date of enactment of the law.  Pub. L. 108-183, 117 Stat. 2556 (2003)).)  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002 and Supp 2013); 38 C.F.R. § 3.1000 (2013); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

As already noted, the Veteran was not service connected for any disability during his lifetime.  The claim for accrued benefits is based on a claim of service connection for an acquired psychiatric disorder, which was the only claim pending at the time of the Veteran's death.  As noted in the Introduction above, this claim was reopened by the Board in the September 2010 decision and will be herein addressed on its merits.  In this case, since accrued benefits can only be paid based on evidence in the file at date of death, only evidence considered as being in the file prior to the Veteran's death in June 1984 may be considered.  Thus, no evidence received after the Veteran's June 1984 death (apart from certain post-death exceptions discussed in the following paragraphs) may be considered in deciding the claim.  

As noted, only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000.  However, the Court has held that certain documents may be deemed as constructively of record in an accrued benefits claim even though physically absent from the record on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 (1993).  Specifically, the Hayes court noted that the VA Adjudication Manual, M21-1, paragraph 5.25(b), permits certain government documents to be considered as being in the file at date of death even though actually put into the file after the date of death.  The government documents consist of evidence in file at date of death.  Evidence "in file," in turn, includes the following, even if such reports are not reduced to writing or are not physically placed in the Veteran's file until after death:  (1) service department records; (2) reports of VA hospitalization; (3) reports of treatment of examinations in VA medical centers including those in outpatient treatment folders; (4) reports of hospitalization, treatment or examinations authorized by VA; and (5) reports of autopsy made by VA on the date of death.  In addition, the Court noted that VA Manual, M21-1, paragraph 5.25(b), states in relevant part that "[t]he cited regulations [38 C.F.R. § 3.1000(d)(4) and § 3.327(b)(1)] also provide for the acceptance of evidence after death for verifying or corroborating evidence 'in file' at death."

The Court also noted in Hayes that, in accordance with a then-current VA regulation, any hospital report and any examination report from a military hospital or from a State, county, municipal or other government hospital or recognized private institution which contain descriptions, including diagnoses and clinical and laboratory findings, adequate for rating purposes, of the condition of the organs or body systems for which claim is made may be deemed to be included in the term "Department of Veterans Affairs examination."  38 C.F.R. § 3.327(b)(1).  That holding, however, only applied to medical examinations related to rating claims, not to service connection claims.  Id.; see also 60 Fed. Reg. 27409 (May 24, 1995) (eliminating the requirement in 38 C.F.R. § 3.327(b)(1) that at least one VA examination be made in every case in which compensation benefits are awarded, and with it, the exceptions deemed to be included in the term "Department of Veterans Affairs examination").  Thus, the Court found that, taken together, these provisions from the VA Adjudication Manual and the Code of Federal Regulations may require that such reports, even though submitted after death, nevertheless be considered.  As will be shown below, however, none of the evidence received after the Veteran's death can be considered to have been "in file" at the time of the Veteran's death.

In this case, as already noted, the Veteran was never service connected for any disability during his lifetime.  As noted, he was given a disability discharge in September 1943 for what was diagnosed at the time as psychoneurosis that was determined to have existed prior to military service.  Service connection was initially denied in a rating decision dated in August 1944 because an examination the preceding month had specifically found that no psychoneurosis or any other psychiatric disorder existed.

As noted, at the time of the Veteran's death, he had a service connection appeal pending.  The issue on appeal at that time was whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  The pertinent evidence of record at the time of the Veteran's death consisted of his service treatment records, the report of a July 1944 VA neuropsychiatric examination, the transcript of November 1978 and September 1983 RO hearings, written statements and argument from the Veteran, his wife and several others, and his treating psychiatrist, who also testified at the November 1978 and September 1983 hearings.  

Review of the Veteran's service treatment records reflects that he was hospitalized in service in March 1943 for what he identified as "heart attacks."  A psychiatrist who examined the Veteran at the time observed that he had seen the Veteran in August 1942 when he had exhibited characteristic panic symptoms and, according to the record, similar episodes had occurred since then.  The examiner commented that the most striking thing about the Veteran was his search for an illness.  He was described as a self-centered, dependent individual who was obviously not pleased with the separation from his wife and home; there was an air of repressed hostility against "the system" in his attitude and manner.  The examiner diagnosed the Veteran with "psychoneurosis, conversion hysteria, hysterical syncopal attacks."  The condition was listed as having existed prior to service.  When the Veteran was hospitalized again during service in August 1943, it was noted that he had had fainting attacks since 1932, the first occurring when his sister-in-law died.  A medical board subsequently found that the Veteran was unfit for duty because of psychoneurosis and hysteria manifested by attacks of chest pain, anxiety, and tenseness.  The finding determined that the Veteran's psychoneurosis and hysteria were constitutional in nature, with onset occurring in 1931, which was before he entered service in 1942.

Post-service medical evidence of record at the time of the Veteran's death includes report of a VA examination conducted in July 1944, pursuant to the Veteran's initial claim for service connection for a "nervous condition."  At that time, the VA examiner noted that the Veteran stated that he "doesn't think that he is nervous" and reported that he "never gets excited."  At that time, the VA examiner specifically found the Veteran to have no psychiatric disorder; he instead concluded that he "fail[ed] to find sufficient evidence in this case to warrant a diagnosis of psychoneurosis."  Similarly, a single-page report of an examination conducted in July 1950 indicated no psychiatric abnormalities.  A contemporaneous employment document indicated that the Veteran experienced "fast heart (nerves)" but provided no firm diagnosis.

Also of record at the time of the Veteran's death was a December 1976 psychiatric examination report, which summarized the Veteran's medical, social, and work history.  The examination report shows that the Veteran reported that he often had "nervous spells" where he was unable to think through or complete the simplest tasks.  He reported no previous psychiatric treatment or counseling.  The examiners, three physicians, determined that the Veteran was unable to make independent decisions, had little self confidence, and found it difficult to assume responsibilities.  He expressed that he believed he had the ability and the potential for great achievements if he had only been allowed to do so.  The examiners did not express a specific diagnosis of a mental disorder, and did not attribute any mental problems to the Veteran's military service.  An accompanying psychological report based on multiple tests administered included a diagnostic impression that the Veteran was taking a counter-dependent and counter-phobic attitude, and doing so "from the position of paranoid vigilance and sensitivity."  The psychologist found that the most likely meaning of the Veteran's test communications was that he was "fighting off depression."

At the November 1978 hearing, the Veteran's private psychiatrist noted that, since many years had elapsed since the Veteran's military service, much of what he was testifying to was speculation.  The psychiatrist discussed the Veteran's pre- and post-service employment and opined that the pre-service history of a single fainting spell was "hardly evidence of a psychoneurotic problem."  The psychiatrist further opined that, "speculating conservatively" based on a two-year- old examination and a talk with the Veteran earlier in the year, in his opinion the Veteran had suffered from chronic depression that had affected his life.  The psychiatrist concluded that "I think something happened to him in service that has plagued him since, and on that basis I think he should have a service-connected disability."  In addition, in written testimony introduced at that hearing, the Veteran contended that he had not been able to cope with military training after he suffered two bouts of what he called "heat stroke" (but that his service treatment records identify as "heat exhaustion") during the first five months of military service.  He also noted that he had had a spotty work record after service until 1950, at which time he obtained work at an aircraft company that lasted until he retired in 1972.  The Veteran's private psychiatrist also submitted a written statement dated in April 1978 in which he stated that the Veteran had symptoms "that could very well relate to his experience while in the service."

Similarly, at a September 1983 hearing at the RO, the Veteran's private psychiatrist again testified, noting at the outset of the hearing that he had more information than he had at the time of his testimony at the November 1978 hearing.  He testified that the Veteran's current diagnosis would be "psycho-physiologic reaction involving both the central nervous system and the cardiovascular system, in a hysterical personality."  He also noted that the personality issue began in childhood, and that a pre-service fainting spell was not related to the Veteran's current psychological disorder, except that "the only connection is he had the same basic personality structure."  He speculated that in-service stresses "might have been dramatic enough experiences to really make that become a much greater kind of activity."  He concluded that the two in-service heat exhaustion events "marked the beginning, at least as far as other people could witness, of the psychoneurosis that has persisted to the present time."

The Veteran, his wife, and friends and relatives also submitted written statements concerning the Veteran's mental health that were of record at the time of his death in June 1984.  In a statement received in April 1978, a friend of the Veteran's stated that, after the Veteran returned from service, he "wasn't like the same man I once knew," stating that she thought the Veteran's personality was different and more nervous after the Veteran returned from active duty.  Another neighbor stated in a 1980 submission that the Veteran appeared "ill and nervous" after his return from service.  Similarly, the Veteran stated at both his November 1978 and his September 1983 hearing that he first began feeling "nervous" after his in-service periods of heat exhaustion.  In particular, the Veteran stated at the September 1983 hearing that his "nerves went haywire" after the second in-service incident.  Similarly, the Veteran's wife stated at both hearings that the Veteran's personality changed when he returned from active duty, noting that he appeared more irritable and nervous following service than he had prior to entering active duty.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, at 1096; 38 U.S.C.A. § 1153 (West 2002).

Here, treatment records from the time of the Veteran's entry into active duty in April 1942 do not document any psychiatric problems that existed prior to service.  To the contrary, the April 1942 report of medical examination conducted at the Veteran's entry into service reflects that he was found to be normal psychiatrically.  As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Because the April 1942 service examiner found the Veteran to be in good health, with no psychiatric abnormalities noted, the Board concludes that no diagnosis was noted on the Veteran's entry onto active duty.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the Board is not persuaded that there is clear and unmistakable evidence demonstrating that any psychiatric disability existed prior to service and was not aggravated thereby.  Consequently, the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition at the time he entered active duty in 1942.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As the Veteran is presumed to have been in sound condition at the time he entered service, the analysis turns to whether the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the Veteran's active military service.  38 U.S.C.A. § 1110.  Here, there is medical evidence that the Veteran had a psycho-physiologic reaction, as part of a "hysterical personality," at the time of his June 1984 death.  Report of the Veteran's December 1976 VA examination further suggests that he carried a diagnosis of depression at that time.  There is also evidence of an in-service diagnosis of psychoneurosis, conversion hysteria, with hysterical syncopal attacks.  However, the Board finds that the weight of the probative medical evidence is against a finding that there was a nexus between any acquired psychiatric disability and the Veteran's period of military service.

As noted above, the Veteran was diagnosed with psychoneurosis, conversion hysteria, and hysterical syncopal attacks at a March 1943 in-service psychiatric evaluation.  This diagnosis was confirmed at the Veteran's August 1943 evaluation for disability discharge.  Post-service treatment records from the Veteran's private psychiatrist reflect that he assigned the Veteran a similar diagnosis of psycho-physiologic reaction involving both the central nervous system and the cardiovascular system, in a hysterical personality, at the September 1983 hearing.  

Under 38 C.F.R. § 4.9 (2013), personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  With certain exceptions, personality disorders may not be service connected.  See 38 C.F.R. § 4.127 (2013); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  The two exceptions are:  (1) a personality disorder that is proximately due to or the result of a service-connected disease or injury; i.e., secondary service connection; or (2) disability resulting from a mental disorder that is superimposed upon a personality disorder. See 38 C.F.R. §§ 3.310(a), 4.127 (2013).

Here, however, it is not clear from the record that existed at the date of the Veteran's death that the "hysterical personality" diagnosed by the private physician at the September 1983 hearing is tantamount to a hysterical personality disorder.  As pointed out by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the Board is without the authority to determine whether such diagnosis of "hysterical personality" equates to "hysterical personality disorder" for purposes of 38 C.F.R. §§ 4.9 and 4.127.  In any event, as will be discussed below, even assuming that the diagnosed "psycho-physiologic reaction" and "hysterical personality" are acquired psychiatric disorders, not personality disorders, and are thus potentially eligible for service connection, the weight of the probative medical evidence does not suggest that any acquired psychiatric disorder from which the Veteran suffered after service was related to his period of active military service.  

Nor can service connection be established on the basis of the one-year presumption set out at 38 C.F.R. §§ 3.307 and 3.309.  In this case, the record does not suggest that he had any diagnosed post-service acquired psychiatric disability until 1976, more than 30 years after his separation from active duty.  In this regard, the statutory presumption of 38 C.F.R. § 3.307 does not aid the appellant's claim because no evidence has been submitted to show that any acquired psychiatric disability, specifically a psychosis, was manifested to a compensable degree within a year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  To the contrary, the Veteran clearly stated at his July 1944 VA examination-conducted specifically to evaluate his claim for service connection for a psychiatric disorder-that he did not suffer from any nervousness; he was found to have no diagnosis of any psychiatric disorder at that time.

The medical evidence supporting the appellant's contention that the Veteran experienced a psychiatric disorder prior to his death that was etiologically linked to service is the Veteran's private psychiatrist's testimony given at November 1978 and September 1983 hearings.  At the hearings, the psychiatrist noted a diagnosis of a psycho-physiologic reaction.  He indicated that in-service stresses experienced by the Veteran "might have been dramatic enough experiences to really make that become a much greater kind of activity" (emphasis added).  He concluded that the two in-service heat exhaustion incidents the Veteran experienced, identified as involving heart attack symptoms, "marked the beginning, at least as far as other people could witness, of the psychoneurosis that has persisted to the present time."  In this connection, in his April 1978 written statement the psychiatrist stated that the Veteran had symptoms of depression that could relate to his military service, and by his own words, testified at the November 1978 hearing that he was speculating.  At that time, he testified that, since many years had elapsed since the Veteran's military service, much of what he was testifying to was speculation.  The doctor stated clearly that "speculating conservatively . . . I think something happened to [the Veteran] in service that has plagued him since, and on that basis I think he should have a service-connected disability." (emphasis added).

In finding that the persuasive evidence of record does not establish a link between the Veteran's service and any later-diagnosed psychiatric disorder, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  For the reasons set forth above, the statements of the Veteran's private psychiatrist, who found only that an etiological link between the Veteran's current disability and service "might have been" present and stated expressly that his opinions were nothing more than speculation, does not have the required degree of medical certainty required for service connection.  The Board further notes that a physician's statement framed in terms such as "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  The strongest evidence in favor of the appellant's claim is the speculative opinion from his private psychiatrist indicating that, by "speculating conservatively" he thought the Veteran's problems "might have been" related to in-service experiences.  Moreover, the psychiatrist did not account for the post-service findings of no psychiatric disability in 1944 and 1950.  Those reports undermine the psychiatrist's opinion that the Veteran had been plagued since service with psychiatric symptoms.  In light of the foregoing, the Board finds that, although there was medical evidence of a psychological problem at the time of the Veteran's death, and evidence of difficulties while he was in service, there is simply not present in the record any persuasive medical evidence of a nexus between the Veteran's military service and any later-diagnosed acquired psychiatric disability.  This is especially so given the long period after service where no disability was demonstrated, including at examination shortly after service.  

The Board acknowledges that the Veteran and his wife had contended, in multiple statements to VA, that he first experienced psychiatric problems in service, and that the symptoms of a psychiatric disorder continued to the time of his death.  In this regard, the Board notes that in order for the appellant's claim of service connection for a psychiatric disorder for accrued benefits purposes to be granted, the record as it stood at the time of the Veteran's death would have to contain competent and credible evidence linking any such disability to the Veteran's military service.  However, the Board finds compelling the fact that the Veteran was noted in his July 1944 VA examination to specifically report that he "doesn't think that he is nervous" and "never gets excited."  Tellingly, that VA examination was conducted for the particular purpose of evaluating the Veteran's claim of service connection for a psychiatric disorder.  Consequently, based on the Veteran's own then-contemporaneous report of his psychiatric symptoms-or lack thereof-it cannot be concluded that he had symptoms of a psychiatric disorder that began in service and continued without interruption to his death.  

Furthermore, as laypersons without the appropriate medical training and expertise, the Veteran and his friends and relatives are simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any psychiatric disability and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced psychiatric problems during service that continued to his death.  The Veteran is competent to provide testimony concerning factual matters of which he had first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, as discussed above, the lay reports of continuity of symptomatology of a psychiatric disorder are not supported by the other evidence.  

The Board finds particularly persuasive the Veteran's negative responses on his July 1944 VA examination when asked if he experienced nervousness or other psychiatric symptoms.  This medical information-provided less than year following his separation from active duty-directly contradicts the claims of the Veteran and his wife that he had symptoms of the a psychiatric disability from service until his death.  Consequently, the Board finds that the assertions made by the Veteran and his wife that the Veteran developed a psychiatric disorder while on active duty that continued to his death are not credible.

Given that service connection for a psychiatric disorder was not warranted, and because at the time of the Veteran's death he was not otherwise entitled to any periodic monetary benefits, the Board concludes that there were no accrued benefits due to the Veteran at the time of his death that could be paid to a survivor.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Relevant law and regulations do not provide for the grant of service connection for accrued benefits purposes in the absence of competent evidence linking the claimed disability to service.  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the appellant's claim for accrued benefits.  At the time of the Veteran's death, the file did not contain evidence warranting award of service connection for a psychiatric disorder.  The claim must be denied.

III.  Service Connection for the Cause of the Veteran's Death

The Veteran died in June 1984.  According to his death certificate, the immediate cause of death was cardiac arrest, with ventricular arrhythmia identified as a condition that led to the immediate cause of death.  At the time of his death, the Veteran was not service connected for any disability.  The appellant contends that the Veteran's death should be service connected because she claims that he underwent episodes of heat exhaustion during service that caused damage to his heart and eventually brought about his death.  In the alternative, the appellant contends that the Veteran's in-service psychiatric problems contributed to his demise.

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive DIC benefits. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2013); 38 C.F.R. § 3.312 (2013).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2013).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2013).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Here, a review of the Veteran's service treatment records does not reflect findings of or treatment for heart problems at any time during service.  Although the Veteran was hospitalized on several occasions for episodes of heat exhaustion that he related felt like "heart attacks," in each case his treatment providers found him to have a normal heart and cardiovascular system.  In particular, the Board notes that he Veteran was found to have a normal chest and heart rhythm on electrocardiogram and radiological study in August 1942 and March 1943.  At the March 1943 hospitalization, the Veteran's treating physician specifically found the Veteran's complaints to be a "functional disorder," not a cardiac problem.  Post-service medical evidence reflects that the Veteran was found to have a sinus arrhythmia on electrocardiographic study in July 1944, although no diagnosis was assigned.  He underwent a second physical examination in July 1950, at which no cardiac abnormalities were found.  The Veteran was given further radiographic and electrocardiographic study in 1966, 1971,  and 1972, at which times he was again found to have a normal heart.  The first diagnosis of sinus bradycardia on electrographic study was made in June 1976, and he underwent implantation of a pacemaker in January 1981 following a diagnosis of atrial fibrillation.  From that time until his death, the Veteran was seen on multiple occasions for treatment of atrial and ventricular fibrillation.  There are no medical records from the intervening years to indicate that the Veteran developed a chronic heart disorder during service or at any point before the 1976 diagnosis.  He is thus not entitled to a presumption of service connection for cardiovascular disease, which requires that the disease be manifested to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307(a) and 309(a).

Post-service private and VA medical records submitted by the appellant document the Veteran's treatment for heart problems from 1981 up to the time of his death.  Treatment records also reflect that the Veteran was treated in May 1984, shortly before his death, for a diagnosis of left atrial enlargement and hypertension in addition to ventricular arrhythmias, which eventually caused his death in June 1984.  The Veteran's death certificate indicates that the immediate cause of death was cardiac arrest, with ventricular arrhythmia identified as a condition that led to the immediate cause of death.  

Pursuant to the Board's September 2010 remand, the RO obtained a VA opinion in August 2011.  The opinion reflects the physician's consideration of the Veteran's claims file and medical history, including specifically the multiple medical journal articles submitted by the appellant in support of her claim.  In his opinion, the physician acknowledged that the Veteran experienced heat exhaustion in service and noted that his cause of death was identified as cardiac arrest due to ventricular arrhythmias.  The physician further noted that, at the time of his death, the Veteran carried diagnoses of hypertension, diabetes mellitus, atrial fibrillation, and a pacemaker implantation in 1981, as well as multiple other disabilities.  Upon reviewing the Veteran's medical records and the medical journal articles submitted by the appellant, the examiner concluded that it was less likely than not that the cardiac problems that caused the Veteran's death were linked to his time in service or to any incident therein.  In so finding, the examiner pointed out that the Veteran had not experienced any "cardiac events" either during or shortly after service and that the cardiac problems that brought about his death did not develop until some 40 years after his separation from active duty.  In specifically considering the journal articles submitted by the appellant, the examiner noted that the articles did not report on large, controlled, randomized trials and therefore the evidence they presented was "weak for any causative relationship" between the Veteran's ventricular arrhythmias and service.  The examiner found instead that a "far stronger relationship" existed between the Veteran's cardiac disease and diabetes mellitus and hypertension than with any in-service heat exhaustion.  Thus, the examiner concluded that the cardiac arrest and ventricular arrhythmias that brought about the Veteran's death were not likely etiologically linked to his time on active duty.  

In addition, the appellant has submitted multiple written statements to VA.  In that connection, the Board notes that on multiple occasions, including in an August 2007 statement, the appellant contended that the Veteran's in-service bouts of heat exhaustion caused problems with his heart that eventually led to his death.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board concludes in particular that there is no persuasive medical evidence relating the Veteran's fatal disease processes to service, including any diabetes or hypertension.  Having extensively reviewed the Veteran's medical records, including the journal articles submitted by the appellant in support of her claim, the VA examiner gave as his expert medical opinion that it was not at least as likely as not that the Veteran's cardiac arrest or ventricular arrhythmia was related to his military service.  In so finding, the VA examiner acknowledged the Veteran's in-service incidents of heat exhaustion and provided a clear analysis of why that disability was not related to the cardiac problems that brought about his death.  The Board also finds persuasive the lack of any in-service diagnosis or treatment for any other cardiovascular problem, diabetes, or hypertension.  

The Board acknowledges that the appellant has stated, in multiple written submissions to VA, that she believes the Veteran's in-service incidents of heat exhaustion directly contributed to his death.  In this regard, the Board notes that in order for the appellant's claim of service connection for the cause of the Veteran's death to be granted, the record would have to contain competent evidence linking a disease process that caused or contributed to his death to his military service or to service-connected disability.  However, relevant law and regulations do not provide for the grant of service connection, including for the cause of death, in the absence of competent evidence linking the disability or death to service.  The Board is thus satisfied that the VA examiner's opinion, issued in August 2011 and uncontradicted by any medical evidence of record, is adequate for deciding this appeal.

The Board has considered the appellant's contentions that the Veteran's in-service experiences contributed to his death, including the assertion-made for the first time in a January 2012 statement following the Board's most recent November 2011 decision-that the Veteran's death was brought about, at least in part, by his psychiatric disorder.  However, as a layperson, the appellant is not competent to give a medical opinion on the medical causation question presented here.  Thus, while the appellant is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the appellant's assertions as to the cause of her husband's death have no probative value.  Further, as to the allegation that a psychiatric disorder contributed to his death, there is nothing of record suggesting any such relationship in this specific case.  An internet article was submitted that referred to increased rates of cardiovascular risk factors in people with mental health conditions, but there is nothing of record even hinting that the Veteran had a psychiatric disorder that contributed to heart disability.  

For all the foregoing reasons, the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to accrued benefits based on a claim of service connection for a psychiatric disability is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


